STATE OF MICHIGAN

                             COURT OF APPEALS



JOHN J. MATOUK,                                                      UNPUBLISHED
                                                                     May 2, 2017
               Plaintiff-Appellee,

v                                                                    No. 328983
                                                                     Oakland Circuit Court
THE ROBERT L. BARRICK TRUST and                                      LC No. 2014-143447-CK
ROBERT L. BARRICK,

               Defendants,

and

TIMOTHY MATOUK,

               Appellant.


JOHN J. MATOUK and MATOUK
INVESTMENTS OF NOVI, LLC,

               Plaintiffs-Appellants,

v                                                                    No. 331987
                                                                     Oakland Circuit Court
ROBERT L. BARRICK, THE ROBERT L.                                     LC No. 2014-143447-CB
BARRICK TRUST, and BARRICK
PROPERTIES #40, LLC,

               Defendants-Appellees.


Before: MARKEY, P.J., and WILDER and SWARTZLE, JJ.

SWARTZLE, J. (concurring).

        In Docket No. 328983, I concur in full with the majority opinion. In Docket No. 331987,
I concur in the result as well as to all but part III(A)(2) of the majority opinion. With respect to
plaintiffs’ equitable claims of unjust enrichment, accounting, breach of fiduciary duty,


                                                -1-
constructive trust, and equitable mortgage, I would affirm for the reasons stated by Judge
Alexander in the proceedings below.



                                                       /s/ Brock A. Swartzle




                                           -2-